Name: 94/353/EC: Decision of the European Parliament of 21 April 1994 giving discharge to the Commission in respect of the financial management of the seventh European Development Fund for the financial year 1992
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-06-23

 Avis juridique important|31994D035394/353/EC: Decision of the European Parliament of 21 April 1994 giving discharge to the Commission in respect of the financial management of the seventh European Development Fund for the financial year 1992 Official Journal L 156 , 23/06/1994 P. 0044 - 0045DECISION OF THE EUROPEAN PARLIAMENT of 21 April 1994 giving discharge to the Commission in respect of the financial management of the seventh European Development Fund for the financial year 1992 (94/353/EC)THE EUROPEAN PARLIAMENT, - having regard to the EC Treaty, - having regard to the fourth ACP-EEC Convention (1), - having regard to the balance sheets and revenue and expenditure accounts of the fifth, sixth and seventh European Development Funds for the 1992 financial year (COM(93)0234), - having regard to the report of the Court of Auditors concerning the financial year 1992 and the replies of the institutions (2), - having regard to the recommendation of the Council of 25 March 1994 (C3-0152/94), - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (A3-0257/94), 1. Grants discharge to the Commission in respect of the financial management of the seventh European Development Fund for the financial year 1992 on the basis of the following amounts: - Annual revenue Contributions paid ECU 0,00 Sundry receipts ECU 0,00 - Annual expenditure ECU 888 830 691,23; 2. Records its observations in the resolution which forms part of this decision; 3. Instructs its President to forward this decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors and the European Investment Bank and to have them published in the Official Journal of the European Communities (L series). Done at Strasbourg, 21 April 1994. The Secretary-General Enrico VINCI The President Dr Egon KLEPSCH (1) OJ No L 229, 17. 8. 1991, p. 1. (2) OJ No C 309, 16. 11. 1993. RESOLUTION containing the observations which form part of the decisions granting discharge to the Commission in respect of the financial management of the fifth, sixth and seventh European Development Funds for the 1992 financial year THE EUROPEAN PARLIAMENT, - having regard to Articles 137 and 206 of the EC Treaty, - having regard to Articles 67, 70 and 73 of the Financial Regulations applicable respectively to the fifth, sixth and seventh EDFs, under which the Commission is required to take all appropriate steps to act on the observations appearing in the discharge decisions, - having regard to the motion for a resolution by Mr Mitolo and others on aid to Somalia (B3-1281/92), - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (A3-0257/94), 1. Takes note of: (a) the assurance given by the Commission concerning the Community character of the operation involving sending Belgian UN troops to Somalia; (b) the Commission's undertaking to use EDF appropriations solely to finance Community operations, ie those covered by Community legislation and, in particular, the LomÃ © Conventions; (c) the plan submitted by the Commission for the inclusion of the EDF in the budget; (d) the Commission's undertaking to refer to the European Parliament, for information, any decision of a political nature concerning changes in allocations; 2. Calls on the Commission to act on the recent discharge decisions and observations of the Court of Auditors; 3. Instructs its President to forward this resolution containing its observations to the Commission, the Council, the Court of Auditors and the European Investment Bank and to have it published in the Official Journal of the European Communities (L series).